     Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 1 of 19 PageID #: 42




                        IN THE UNITED STATED DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

MATTHEW GAMEWELL,                                      )
                                                       )
                Plaintiff,                             )
                                                       )
v.                                                     )      Cause No. 4:21-cv-00523-PLC
                                                       )
LAFAYETTE INDUSTRIES NORTH, INC.,                      )
                                                       )
                Defendant.                             )

                           DEFENDANT’S ANSWER AND
                  ADDITIONAL DEFENSES TO PLAINTIFF’S PETITION

         COMES NOW Defendant LAFAYETTE INDUSTRIES NORTH, INC. (“Defendant”) by

and through its undersigned attorneys, and for its Answer and Additional Defenses to Plaintiff’s

Petition, states as follows:

                                 JURISDICTION AND VENUE

         1.     Jurisdiction of this Court is invoked pursuant to its inherent authority to hear state

and federal law claims. This action is authorized and instituted pursuant to Section 213.055, Section

213.070, and Section 213.111 of the MHRA, and the Americans with Disabilities Act of 1990

("ADA"), 42 U.S.C. §12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title

VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. §2000e-(f)(1) and (3), and pursuant to

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §1981a.

         RESPONSE: The allegations advanced in Paragraph 1 of Plaintiff’s Petition constitute

legal conclusions to which no responsive pleading is required. To the extent an answer is required,

the allegations contained in Paragraph 1 are denied.
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 2 of 19 PageID #: 43




           2.     The employment practices alleged to be unlawful were committed within the

jurisdiction of the Circuit Court of St. Louis, pursuant to its inherent authority and pursuant to Title

VII, 42 U.S.C. §2000e-5(f)(3) and the ADA, §12117(a) and 42. U.S.C. § 12203(a).

           RESPONSE: Defendant denies that there were any unlawful employment practices

committed and further denies the remaining allegations as there appears to be a drafting error

that renders Paragraph 2 incomprehensible; however to the extent an answer is required, the

allegations contained in Paragraph 2 are denied.



           3.     Plaintiff, Matthew Gamewell, is a resident of Missouri and a former employee of

Defendant, where he worked from 2017 until he was constructively discharged sometime after

June 5, 2020, when he was suspended from work and never recalled to work since that time.

           RESPONSE:

           Defendant is without sufficient information and belief as to whether Plaintiff is a resident

of Missouri.        Further answering, Defendant denies the remaining allegations, including

specifically that Plaintiff is a former employee of Defendant and that Plaintiff worked for

Defendant at any time, contained in Paragraph 3 of Plaintiff’s Petition.



           4.     At all relevant times, Defendant has been doing business in St. Louis County,

Missouri continuously as a Missouri corporation, and has continuously had at least fifteen (15)

employee.

           RESPONSE:

           Defendant admits the allegations contained in Paragraph 4.




                                                    2
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 3 of 19 PageID #: 44




           5.     At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Section 213.010.8 of the MHRA, Sections 701(b), (g) and (h)

of Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h), as well as the ADA, 42 U.S.C. § 12111(5) and

(7).

           RESPONSE:

           The allegations advanced in Paragraph 5 of Plaintiff’s Petition constitute legal

conclusions to which no responsive pleading is required. To the extent an answer is required, the

allegations contained in Paragraph 5 are denied.



           6.     At all relevant times, Defendant has been a covered entity covered under Section

213.010.8 of the MHRA, Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

           RESPONSE:

           The allegations advanced in Paragraph 6 of Plaintiff’s Petition constitute legal

conclusions to which no responsive pleading is required. To the extent an answer is required, the

allegations contained in Paragraph 6 are denied.



                                ADMINISTRATIVE PROCEDURES

           7.     On or about May 18, 2020, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and the Missouri Human Rights Commission

alleging violations of the MHRA and the ADA by Defendant.

           RESPONSE:

           Defendant denies the allegations contained in Paragraph 7 of Plaintiff’s Petition.




                                                    3
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 4 of 19 PageID #: 45




           8.     On or about September 30, 2020, the EEOC issued to Plaintiff a Notice of Right to

Sue and the MCHR issue Plaintiff a Notice of Right to Sue on or about December 17, 2020.

           RESPONSE:

           Defendant is without sufficient information and belief as to whether the EEOC issued to

Plaintiff a Notice of Right to Sue and the MCHR issued Plaintiff a Notice of Right to Sue on or

about December 17, 2020 and as such denies same.



           9.     All conclusions precedent to the institution of this lawsuit have been fulfilled.

           RESPONSE:

           The allegations advanced in Paragraph 9 of Plaintiff’s Petition constitute legal

conclusions to which no responsive pleading is required. To the extent an answer is required, the

allegations contained in Paragraph 9 are denied.

                                     STATEMENT OF CLAIMS

           10.    During the months of April, May and June, 2020, Defendant engaged in unlawful

employment practices by creating a hostile work environment for Plaintiff because of Plaintiff's

protected status as a qualified individual with a disability, and retaliating against Plaintiff for

engaging in protected activities and by discriminating against Plaintiff, a qualified individual with

a disability, when it constructively discharged him because of his disability, and/or because it

regarded him as disabled, and/or because he had a record of disability, in violation of the MHRA,

Section 213.055 and Section 213.070, and the ADA, 42 U.S.C. §12112(a) and 12112)b)(5)(B).

           RESPONSE:

           Defendant denies each and every allegation contained in Paragraph 10 of Plaintiff’s

Petition.



                                                    4
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 5 of 19 PageID #: 46




           11.    Lafayette Industries North, Inc. is located in St. Louis County, Missouri. It is a

sheltered workshop for persons with disabilities. It has two facilities in the county: North Facility

and West Facility. Plaintiff worked in the West Facility, beginning in 2017. His immediate

supervisors were Kim Lamb, Employee Development Manager, and Rob Libera, the Executive

Director of Defendant. Plaintiff, Lamb and Libera all worked in the West Facility.

           RESPONSE:

           Defendant admits that its facility is located in St. Louis County, Missouri and that it is a

sheltered workshop for persons with disabilities as advanced in Paragraph 11 of Plaintiff’s

Petition. Further answering, Defendant denies the remaining allegations contained in Paragraph

11 of Plaintiff’s Petition.



           12.    Plaintiff has two disabilities. Plaintiff suffers from an impairment that substantially

limits him in the major life activity of seeing because he is blind in his central vision although he

can see through his peripheral vision. This constitutes a “disability” under Section 3 of Title I of

the ADA, 42 U.S.C. §12102, and under the MHRA. Plaintiff also has Joubert Syndrome. Joubert

syndrome is a rare autosomal recessive genetic disorder that affects the cerebellum, an area of the

brain that controls balance and coordination. As a result of Plaintiff's Joubert Syndrome, he is a

qualified individual with a disability under Sections 3 and 101(8) of the ADA, 42 U.S.C. §§ 12102

and 12111(8), and the MHRA. Plaintiff has physical impairments, of balance and coordination that

impact his ability to walk when coupled with his vision limitations, that substantially limits him in

the operation of major bodily functions, including functions of his neurological system. In

addition, Plaintiff's physical impairments have substantially limited other major life activities as




                                                    5
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 6 of 19 PageID #: 47




defined by the ADA and the MHRA, including but not limited to, caring for himself, seeing,

walking, standing, bending, and lifting.

           RESPONSE:

           Defendant is without sufficient information or belief as to the allegations contained in

Paragraph 12 of Plaintiff’s Petition. To the extent further response is required, the allegations

contained in Paragraph 12 are denied.



           13.    Plaintiff worked for Defendant for three years and had not been disciplined for any

workplace related issues.

           RESPONSE:

           Defendant denies each and every allegation contained in Paragraph 13 of Plaintiff’s

Petition.



           14.    Because of Plaintiff’s disability, he has to pull his pants and underwear all the way

to the floor to use the restroom. However, he does not require any assistance when using the

restroom.

           RESPONSE:

           Defendant is without sufficient knowledge, information or belief as to the allegations

contained in Paragraph 14 of Plaintiff’s Petition and therefore denies same.



           15.    There is both a men’s restroom and women’s restroom located in the West Facility

for employees with a disability to use. There is also an individual use restroom located in the West




                                                    6
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 7 of 19 PageID #: 48




Facility. Lafayette forced Plaintiff to use the men’s restroom, when he could have easily used the

individual restroom.

           RESPONSE:

           Defendant denies each and every allegation contained in Paragraph 15 of Plaintiff’s

Petition.

           16.    Kim Lamb frequently walked into the men’s restroom when Plaintiff was using it.

Her walking in on him violated his privacy and made him feel extremely uncomfortable.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 16 of Plaintiff’s Petition.



           17.    Plaintiff spoke to his mother, Alice Gamewell, about how uncomfortable this made

him feel. Ms. Gamewell spoke to Rob Libera about stopping this behavior. Even though

Plaintiff’s complaint was brought to the attention of Rob Libera, the Executive Director of

Defendant, Kim Lamb contained to walk into the men’s restroom when Plaintiff used it.

           RESPONSE:

           Defendant denies this allegation contained in Paragraph 17 of Plaintiff’s Petition.



           18.    Because of Plaintiff’s disability, Defendant required Plaintiff to use a specific

restroom, and it is in that restroom in which his workplace privacy was violated on a regular basis.

If Plaintiff were able-bodied, he would be allowed to use the individual use restroom and be

afforded his privacy.

           RESPONSE:

           Defendant denies this allegation contained in Paragraph 18 of Plaintiff’s Petition.



                                                   7
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 8 of 19 PageID #: 49




           19.    After Plaintiff’s mother spoke with Rob Libera and conveyed how uncomfortable

he was with the situation, and asked that it stop, Defendant’s agents began a course of harassment

and retaliation for his protected activity.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 19 of Plaintiff’s Petition.



           20.    The following is a timeline of events from the beginning of April, 2020, after

Plaintiff’s mother spoke to Rob Libera about the situation:

           RESPONSE:

           There are no factual allegations advanced in Paragraph 20 of Plaintiff’s Petition and as

such no responsive pleading is required. To the extent an answer is required, the allegations

contained in Paragraph 20 are denied.



           21.    On or about April 6, 2020, Kim Lamb followed Plaintiff into the restroom.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 21 of Plaintiff’s Petition.



           22.    On or about April 9, 2020, Rob Libera followed Plaintiff into the restroom to see if

Plaintiff were using a stall.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 22 of Plaintiff’s Petition.

           23.    On or about April 14, 2020, Rob Libera followed Plaintiff into the restroom to see

if Plaintiff was using a stall while Kim Lamb was standing by the restroom sink.



                                                   8
257489.1
   Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 9 of 19 PageID #: 50




           RESPONSE:

           Defendant denies the allegation contained in Paragraph 23 of Plaintiff’s Petition.



           24.    On or about April 15, 2020, Rob Libera followed Plaintiff into the restroom on two

occasions to see if Plaintiff was using a stall.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 24 of Plaintiff’s Petition.



           25.    On or about April 15, 2020, Rob Libera told Plaintiff that he looked '"like the devil

and should go to hell.''

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 25 of Plaintiff’s Petition.



           26.    On or about April 16, 2020, Rob Libera followed Plaintiff into the restroom and

stood by the stall.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 26 of Plaintiff’s Petition.



           27.    On or about April 16, 2020, while Rob Libera was greeting the other workers, he

stated to Plaintiff that he will not say hello to Plaintiff anymore.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 27 of Plaintiff’s Petition.




                                                    9
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 10 of 19 PageID #: 51




           28.    On or about April 17, 2020, Rob Libera followed Plaintiff into the restroom and

stood by the stalls.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 28 of Plaintiff’s Petition.



           29.    On or about April 20, 2020, Rob Libera followed Plaintiff into the restroom to see

if he were using the stall.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 29 of Plaintiff’s Petition.



           30.    On or about April 21, 2020, Rob Libera blocked the restroom door as Plaintiff

attempted to go into the restroom and said to Plaintiff, "I do not care what you think," in regard to

him being present while he used the restroom.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 30 of Plaintiff’s Petition.



           31.    On or about April 22, 2020, Rob Libera told Plaintiff on two occasions that he

cannot wait for Plaintiff to leave Lafayette Industries, Inc.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 31 of Plaintiff’s Petition.



           32.    On or about April 22, 2020, Rob Libera was in the restroom as Plaintiff attempted

to use it.



                                                   10
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 11 of 19 PageID #: 52




           RESPONSE:

           Defendant denies the allegation contained in Paragraph 32 of Plaintiff’s Petition.



           33.    On or about April 23, 2020, Rob Libera stated, "I cannot wait until you are fired

from Lafayette Industries."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 33 of Plaintiff’s Petition.



           34.    On or about April 23, 2020, Rob Libera stated to Plaintiff, while he was using the

restroom, '"I am going to take a picture of you."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 34 of Plaintiff’s Petition.



           35.    On or about April 25, 2020, Plaintiff's attorney from Missouri Protection and

Advocacy Services, Thomas Herring, sent a cease and desist letter to Lafayette. (The letter was

delivered on April 27, 2020, and the letter also filed a grievance according to Lafayette's policies).

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 35 of Plaintiff’s Petition.



           36.    On or about April 28, 2020, Kim Lamb told Plaintiff that Plaintiff was a "'slacker

and do not work hard enough."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 36 of Plaintiff’s Petition.



                                                   11
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 12 of 19 PageID #: 53




           37.    On or about April 29, 2020, Plaintiff heard Kim Lamb say, "I can't wait until Matt's

butt is gone."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 37 of Plaintiff’s Petition.



           38.    On or about April 30, 2020, Plaintiff heard Kim Lamb say, "I can't wait until Matt

is out of Lafayette" and that "Matt needs to leave Lafayette."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 38 of Plaintiff’s Petition.



           39.    On or about April 30, 2020, as Plaintiff was entering the restroom stall, Rob Libera

stood in front of Plaintiff in his central vision, which caused Plaintiff to bump into him (this

occurred on two occasions during the same restroom break – before Plaintiff entered the stall and

after he left the stall)."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 39 of Plaintiff’s Petition.



           40.    On or about April 30, 2020, Plaintiff heard Rob Libera say, “I am going to take a

picture of Matt when he is not looking."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 40 of Plaintiff’s Petition.




                                                   12
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 13 of 19 PageID #: 54




           41.    On or about May 1, 2020, Plaintiff heard Rob Libera say that he was "going to take

a picture of Matt."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 41 of Plaintiff’s Petition.



           42.    On or about May l, 2020, Rob Libera told Plaintiff “I was a jerk."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 42 of Plaintiff’s Petition.



           43.    On or about May 1, 2020, when Plaintiff was at lunch, Rob Libera stated to him, “I

have a bone to pick with you."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 43 of Plaintiff’s Petition.



           44.    On or about May l, 2020, on two occasions, Kim Lamb relayed to Plaintiff that it

would be better if he were not at Lafayette.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 44 of Plaintiff’s Petition.



           45.    On or about May 5, 2020, Plaintiff heard Rob Libera say, "Matt is a jerk" and to

not believe him.''

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 45 of Plaintiff’s Petition.



                                                   13
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 14 of 19 PageID #: 55




           46.    On or about May 5, 2020, Kim Lamb told Plaintiff that he should “go to hell," that

I am '"a bastard," and that she "cannot wait until you are dead and in your grave."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 46 of Plaintiff’s Petition.



           47.    On or about May 5, 2020, Plaintiff went to the Emergency Room because he was

suffering from severe panic attacks due to Lafayette's treatment toward Plaintiff.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 47 of Plaintiff’s Petition.



           48.    On or about May 7, 2020, Plaintiff heard Kim Lamb say that she wishes he ''was

dead" and "in his coffin."

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 48 of Plaintiff’s Petition.



           49.    On or about May 7, 2020, Plaintiff heard Rob Libera say he was going to "follow

him" into the restroom.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 49 of Plaintiff’s Petition.



            50.   On or about May 13, 2020, Plaintiff was told that he cannot stand while at his

  workstation and that he need to be sitting. (Plaintiff has scoliosis in his back and has always gone

  back and forth between sitting and standing to relieve the back pain).



                                                   14
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 15 of 19 PageID #: 56




           RESPONSE:

           Defendant denies the allegation contained in Paragraph 50 of Plaintiff’s Petition.



           51.    On or about May 13, 2020, Josiah Shedd, an able-bodied employee, physically

stopped Plaintiff and searched his personal side bag that is attached to his belt (Plaintiff always

wears a bag when he is at work and did so while he was employed at Lafayette. This bag contains

personal belongings and is his personal property).

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 51 of Plaintiff’s Petition.



           52.    On or about June 5, 2020, Defendant suspended Plaintiff from his position and has

not returned him to work since that date despite inquiry by Plaintiff's family regarding his

employment status.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 52 of Plaintiff’s Petition.



           53.    Because of Plaintiff's disability, Lafayette required him to use a restroom in which

his personal privacy was violated, even though he does not need assistance with toileting. After

making his concerns known to Lafayette, and after filing a grievance according to Defendant's

policies, Lafayette escalated its offensive behavior towards Plaintiff, which is unlawful retaliation

for his protected activity in opposing disparate treatment based upon disability, including, but not

limited to his suspension on or about June 5, 2020.




                                                   15
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 16 of 19 PageID #: 57




           RESPONSE:

           Defendant denies the allegation contained in Paragraph 53 of Plaintiff’s Petition.



           54.    All of the acts taken by Defendant described above is discrimination due to

Plaintiff's blindness and Joubert Syndrome, which are qualifying ADA and MHRA disabilities,

and retaliation for having participated in protected activities and is all in violation of the ADA and

Title VII, and the MHRA, as amended.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 54 of Plaintiff’s Petition.



           55.    The effect of the practices complained of in paragraphs ten (10) through fifty-two

(52) above has been to deprive Plaintiff, an employee covered by the ADA and Title VII, and the

MHRA of equal employment opportunities and otherwise adversely affected his status as an

employee because of his disability.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 55 of Plaintiff’s Petition.



           56.    The unlawful employment practices complained of in paragraphs ten (10) through

fifty-two (52) above were and are intentional.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 56 of Plaintiff’s Petition.




                                                   16
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 17 of 19 PageID #: 58




           57.    The unlawful employment practices complained of in paragraphs ten (10) through

fifty-two (52) above were done with malice or with reckless indifference to the protected rights of

the Plaintiff.

           RESPONSE:

           Defendant denies the allegation contained in Paragraph 57 of Plaintiff’s Petition.



           58.    Further answering, Defendant specifically denies each and every factual allegation

advanced within Plaintiff’s Petition not specifically admitted herein.



           59.    Further answering, Defendant specifically denies that Plaintiff is entitled to any of

the relief sought within Plaintiff’s Petition.



                                     ADDITIONAL DEFENSES

           1.     Defendant was never Plaintiff’s employer.

           2.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

           3.     The Court lacks subject matter jurisdiction over all claims in the Petition under the

Americans with Disabilities Act (ADA) and Missouri Human Rights Act which were not asserted

by Plaintiff in a timely Charge of Discrimination directed to Defendant.

           4.     Plaintiff’s claims under the ADA and MHRA are barred, in whole or in part, by

Plaintiff’s failure to exhaust administrative remedies with respect to some or all of his claims

brought under the statutes.

           5.     Plaintiff’s claims for compensatory and punitive damages under the ADA and

MHRA are subject to the applicable statutory limitations.



                                                   17
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 18 of 19 PageID #: 59




           6.    Plaintiff cannot allege or establish sufficient facts to permit or entitle Plaintiff to

recover punitive damages and any award of punitive damages would violate Defendant’s rights

under the United States Constitution, including without limitation, the Due Process Clause, the

Takings Clause and/or the Equal Protection Clause.

           7.    Plaintiff’s damages, if any, must be offset for failing to be available to work, by

failing to actively and earnestly search for work, by forgoing wages and benefits which could have

been earned with reasonable diligence, and/or his successful mitigation by obtaining other

employment for which he earned income and received other benefits.

           8.    All or part of Plaintiff’s claims are barred by the doctrines of waiver and estoppel.

           9.    Plaintiff’s prayer for equitable remedies, if any, are not triable to a jury.

           10.   Plaintiff’s damages, if any, should be barred under the after acquired evidence

doctrine in the event that Defendant learns information concerning Plaintiff applicable to and

supporting said defense.

           WHEREFORE, Defendant having answered Plaintiff’s Petition and having set forth its

Defenses, respectfully requests that the Petition be dismissed in its entirety, at Plaintiff’s cost, and

for such other and further relief as may be appropriate, including an award of attorneys’ fees

incurred in the defense of this action.




                                                   18
257489.1
  Case: 4:21-cv-00523-SEP Doc. #: 7 Filed: 05/07/21 Page: 19 of 19 PageID #: 60




                                                              Respectfully submitted,

                                                              McMAHON BERGER, P.C.


                                                               /s/    Robert D. Younger
                                                              Robert D. Younger, #42909MO
                                                              Christine S. Coleman #58828MO
                                                              2730 North Ballas Road, Suite 200
                                                              St. Louis, Missouri 63131
                                                              (314) 567-7350
                                                              (314) 567-5968 (facsimile)
                                                              younger@mcmahonberger.com
                                                              coleman@mcmahonberger.com

                                                              Attorneys for Defendant



                                    CERTIFICATE OF SERVICE

       I certify that on May 7, 2021 I electronically filed the foregoing with the Clerk of the United
States District Court for the Eastern District of Missouri by using the CM/ECF system and that a
copy of the foregoing was served via first class mail, postage prepaid, upon the following:

           Matthew J. Ghio, MO #44799
           Ghio Law Firm, LLC
           3115 S. Grand Blvd, Suite 100
           St. Louis, MO 63118
           Tel: (314) 707-5853
           Fax: (314) 732-1404
           matt@ghioemploymentlaw.com

           Attorney for Plaintiff

                                                              /s/ Robert D. Younger




                                                 19
257489.1
